                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       IRONWORKS PATENTS LLC,                          Case No. 17-cv-01958-HSG
                                   8                   Plaintiff,                          CLAIM CONSTRUCTION ORDER
                                   9             v.                                        Re: Dkt. No. 145
                                  10       SAMSUNG ELECTRONICS CO., LTD., et
                                           al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On May 26, 2017, MobileMedia Ideas LLC (“MMI”) filed this patent infringement action

                                  14   against Defendants Samsung Electronics Co., Ltd., and Samsung Electronics America, Inc.

                                  15   (collectively, “Samsung”). Dkt. No. 1 (“Compl.) On March 27, 2017, MMI assigned the patents-

                                  16   in-suit to Ironworks Patents LLC (“Ironworks”). Dkt. No. 66-2. And on July 6, 2017, this Court

                                  17   permitted Ironworks to replace MMI as the Plaintiff. Dkt. No. 92. The parties now seek

                                  18   construction of eight terms found in two patents: Patent Nos. 6,427,078 (“the ’078 Patent”), and

                                  19   5,915,239 (“the ’239 Patent”) (collectively, “the Asserted Patents”).1 This order follows claim

                                  20   construction briefing, a technology tutorial, and a claim construction hearing.

                                  21   I.      LEGAL STANDARD
                                  22           Claim construction is a question of law to be determined by the Court. Markman v.

                                  23   Westview Instruments, Inc., 517 U.S. 370, 384 (1996). “The purpose of claim construction is to

                                  24   determine the meaning and scope of the patent claims asserted to be infringed.” O2 Micro Int’l

                                  25   Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008) (quotation omitted).

                                  26
                                  27
                                       1
                                        Despite initially proposing constructions of the term “at least one memory unit for storing said
                                       image information,” the parties now agree that the Court need not construe that term. See Dkt.
                                  28   No. 124-1, at 3 (proposing construction); Dkt. No. 157 at 6:1–4 (noting that the parties “reached
                                       an agreement on that, and it doesn’t need to be construed”).
                                   1          Generally, claim terms should be “given their ordinary and customary meaning”—in other

                                   2   words, “the meaning that the term[s] would have to a person of ordinary skill in the art in question

                                   3   at the time of the invention.” Phillips v. AWH Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005) (en

                                   4   banc) (quotation omitted). There are only two circumstances where a claim is not entitled to its

                                   5   plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

                                   6   lexicographer, or 2) when the patentee disavows the full scope of a claim term either in the

                                   7   specification or during prosecution.” Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362,

                                   8   1365 (Fed. Cir. 2012).

                                   9          When construing claim terms, the Federal Circuit emphasizes the importance of intrinsic

                                  10   evidence such as the language of the claims themselves, the specification, and the prosecution

                                  11   history. Phillips, 415 F.3d at 1312–17. The claim language can “provide substantial guidance as

                                  12   to the meaning of particular claim terms,” both through the context in which the claim terms are
Northern District of California
 United States District Court




                                  13   used and by considering other claims in the same patent. Id. at 1314. The specification is likewise

                                  14   a crucial source of information. Id. at 1315–17. Although it is improper to read limitations from

                                  15   the specification into the claims, the specification is “the single best guide to the meaning of a

                                  16   disputed term.” Id. at 1315 (noting that “the specification is always highly relevant to the claim

                                  17   construction analysis,” and that “[u]sually, it is dispositive” (quotation omitted)); see also Merck

                                  18   & Co. v. Teva Pharm. USA, Inc., 347 F.3d 1367, 1371 (Fed. Cir. 2003) (explaining that “claims

                                  19   must be construed so as to be consistent with the specification”).

                                  20          Despite the importance of intrinsic evidence, courts may also consider extrinsic evidence—

                                  21   technical dictionaries, learned treatises, expert and inventor testimony, and the like—to help

                                  22   construe the claims. Phillips, 415 F.3d at 1317–18. For example, dictionaries may reveal what

                                  23   the ordinary and customary meaning of a term would have been to a person of ordinary skill in the

                                  24   art at the time of the invention. Frans Nooren Afdichtingssystemen B.V. v. Stopaq Amcorr

                                  25   Inc., 744 F.3d 715, 722 (Fed. Cir. 2014) (“Terms generally carry their ordinary and customary

                                  26   meaning in the relevant field at the relevant time, as shown by reliable sources such as

                                  27   dictionaries, but they always must be understood in the context of the whole document—in

                                  28   particular, the specification (along with the prosecution history, if pertinent).”). Expert testimony
                                                                                          2
                                   1   can also help “to ensure that the court’s understanding of the technical aspects of the patent is

                                   2   consistent with that of a person of skill in the art, or to establish that a particular term in the patent

                                   3   or the prior art has a particular meaning in the pertinent field.” Phillips, 415 F.3d at 1318.

                                   4   Extrinsic evidence is, however, “less significant than the intrinsic record in determining the legally

                                   5   operative meaning of claim language.” Id. at 1317 (quotation omitted).

                                   6   II.     AGREED TERMS
                                   7           The parties agree on the construction of eleven terms. Dk. No. 124 (“JCCS”) at 2–3. In

                                   8   light of the parties’ agreement, the Court adopts the construction of these terms as set forth in the

                                   9   following table:

                                  10           Patent                    Claim Term                          Agreed Construction
                                  11                                                                Function: transmitting image information
                                                              “means for transmitting image         processed by said processing unit to
                                                              information processed by said
                                  12         ’078 Patent                                            another location using a radio frequency
Northern District of California




                                                              processing unit to another
 United States District Court




                                                                                                    channel
                                  13                          location using a radio frequency
                                                              channel” [claim 1]                    Structure: cellular mobile phone unit and
                                  14                                                                equivalents thereof

                                  15                                                                Function: transmitting image
                                                              “means for transmitting an image      information processed by said
                                  16                          processed by said processing          processing unit to another location using
                                             ’078 Patent      means to another location using a     a radio frequency channel
                                  17                          radio frequency channel” [claim
                                                              36]                                   Structure: cellular mobile phone unit and
                                  18                                                                equivalents thereof

                                  19                                                                Function: transmitting image
                                                              “means for transmitting image         information
                                  20         ’078 Patent      information comprises a cellular
                                                              mobile phone unit” [claim 2]          Structure: cellular mobile phone unit and
                                                                                                    equivalents thereof
                                  21
                                                                                                    Function: transmitting image
                                  22                          “means . . . for transmitting         information processed by said
                                                              image information processed by        microprocessor to another location using
                                  23         ’078 Patent      said microprocessor to another        a radio frequency channel
                                                              location using a radio frequency
                                  24                                                                Structure: cellular mobile phone unit and
                                                              channel” [claim 73]
                                                                                                    equivalents thereof
                                  25

                                  26
                                  27

                                  28
                                                                                           3
                                   1                           “means for transmitting image       Function: transmitting image
                                                               information transmits the image     information processed by said
                                   2                           information processed by said       microprocessor to another location by
                                              ’078 Patent      microprocessor to another           transmitting an electronic mail message
                                   3                           location by transmitting an
                                                               electronic mail message” [claim     Structure: cellular mobile phone unit and
                                   4                                                               equivalents thereof
                                                               77]
                                   5                                                               Function: performing at least one of
                                                               “means for performing at least      transmitting an electronic mail message,
                                   6                           one of transmitting an electronic   paging, and connecting to an on-line
                                   7          ’078 Patent      mail message, paging, and           information service
                                                               connecting to an on-line
                                                               information service” [claim 42]     Structure: cellular mobile phone unit and
                                   8
                                                                                                   equivalents thereof
                                   9                                                                Function: displaying at least a portion of
                                                               “means . . . for displaying at least an image recorded by said camera unit
                                  10          ’078 Patent      a portion of an image recorded
                                                               by said camera unit” [claim 38]      Structure: a display and equivalents
                                  11                                                                thereof
                                  12                                                               Function: processing and storing at least
Northern District of California




                                                               “means for processing and for
 United States District Court




                                                                                                   a portion of said image information
                                  13                           storing at least a portion of the   obtained by said camera unit for later
                                              ’078 Patent      image information obtained by       recall and processing
                                  14                           the camera unit for later recall
                                                               and processing” [claim 73]          Structure: microprocessor (23) and
                                  15                                                               memory (24) within the camera unit
                                  16                           “user interface” [claims 1 and
                                              ’078 Patent      73]
                                                                                                   Plain and ordinary meaning
                                  17
                                                               “sub-identifier” [claims 4 and
                                  18          ’239 Patent      10]
                                                                                                   A word within an identifier

                                  19                                                               An entry, such as a name, associated
                                              ’239 Patent      “identifier” [claims 4 and 10]
                                                                                                   with each phone number
                                  20

                                  21   III.      DISPUTED TERMS
                                  22            A.       “camera unit” (’078 Patent)
                                  23                 Ironworks’s Construction                         Samsung’s Construction
                                  24      Plain and ordinary meaning, no                   “camera arrangement comprising a camera,
                                          construction necessary.                          optics, microprocessor and memory, battery,
                                  25                                                       and interface to external systems constituting an
                                                                                           individual component of a whole personal
                                  26      If construed: “a data collection apparatus       communication device or whole portable
                                          for obtaining image information”                 mobile cellular phone”
                                  27

                                  28            The Court adopts Samsung’s construction.
                                                                                           4
                                   1           The term “camera unit” appears in independent claims 1, 36, and 73, and dependent claims
                                   2   18, 38, and 46 of the ’078 Patent. JCCS, App. A at 1. Ironworks argues that “each of [the] three

                                   3   independent claims defines . . . ‘camera unit’ differently,” such that no one claim is representative.

                                   4   See Op. Br. at 9–11 (discussing MobileMedia Ideas LLC v. Apple Inc. (“MMI”), 780 F.3d 1159

                                   5   (Fed. Cir. 2015)). The following table presents the term’s usage in each independent claim:

                                   6                Claim 12                         Claim 36                          Claim 73
                                   7       1. A [device] portable           36. A portable notebook           73. A portable cellular
                                           cellular mobile phone for        computer having a housing,        mobile phone comprising:
                                   8       personal communication,          comprising:                        a built in camera unit for
                                           data collection and data          a camera unit for                  obtaining image
                                   9
                                           processing, which is a             recording an image of a           information;
                                  10       small-sized, portable and          selected object, and
                                           hand-held work station                                               a user interface for
                                                                              having at least one                enabling a user to input
                                  11       including a housing and            memory unit for storing an
                                           comprising a data                                                     signals to operate the
                                                                              image recorded by said             camera unit;
                                  12       processing unit comprising
Northern District of California




                                                                              camera unit;
 United States District Court




                                           a microprocessor, a display,                                         a display for presenting
                                  13                                         means, coupled to said              image information
                                           a user interface, a number of
                                           peripheral device interfaces,      camera unit, for                   obtained by the camera
                                  14                                          processing an image
                                           at least one memory unit; a                                           unit;
                                  15       power source, and                  recorded by said camera
                                                                              unit, and                         a microprocessor adapted
                                           application software,                                                 to control the operations
                                  16       wherein the device also           means for transmitting an           of the camera unit in
                                           comprises:                         image processed by said            response to input signals
                                  17                                          processing means to
                                            a camera unit for                                                    from the user interface,
                                  18         obtaining and outputting         another location using a           and to process image
                                             image information                radio frequency channel;           information received by
                                  19         comprising:                    wherein at least a portion of        the camera unit; and
                                             a camera for receiving         said camera unit is                 means, coupled to said
                                  20
                                              image information; optics     integrated in one of said            microprocessor, for
                                  21          connected to said camera      housing of said notebook             transmitting image
                                              for passing said image        computer and a circuit card.         information processed by
                                  22          information to the                                                 said microprocessor to
                                              camera;                                                            another location using a
                                  23
                                             means for processing and                                            radio frequency channel;
                                  24          for storing at least a                                           and wherein the camera
                                  25

                                  26
                                       2
                                         The language of Claim 1 of the ‘078 Patent was modified in 2012, following reexamination by
                                       the Patent and Trademark Office. See Dkt. No. 145-1 at 14–15. The claim as stated here reflects
                                  27   deletions (in brackets) and additions (in italics) as compared to the original claim language. No
                                       other independent claims at issue for this term were modified upon reexamination. Future
                                  28   citations to the language of claim 1 are to the ’078 Patent as amended in 2012 (“Claim 1, 2012
                                       ’078 Patent”) unless otherwise noted.
                                                                                           5
                                            portion of said image                                            unit comprises:
                                   1        information obtained by                                           optics for obtaining image
                                   2        said camera unit for later                                         information;
                                            recall and processing;
                                                                                                              an image sensor for
                                   3       at least one memory unit                                            obtaining image
                                            for storing said image                                             information; and means
                                   4
                                            information; and                                                   for processing and for
                                   5       an output coupled to said                                           storing at least a portion
                                            data processing unit for                                           of the image information
                                   6        outputting image                                                   obtained by the camera
                                   7        information from said                                              unit for later recall and
                                            memory unit to the                                                 processing.
                                   8        processing unit; and
                                          wherein at least a portion of
                                   9       said camera unit is located
                                  10       within said housing, and
                                           said data processing unit
                                  11       processes image
                                           information output by said
                                  12       camera unit,
Northern District of California
 United States District Court




                                  13      wherein said display
                                           presents image
                                  14       information obtained by
                                           said camera unit, and
                                  15
                                          wherein said device further
                                  16       comprises means for
                                           transmitting image
                                  17       information processed by
                                           said processing unit to
                                  18       another location using a
                                  19       radio frequency channel.

                                  20

                                  21          Despite Ironworks’s assertion that each independent claim “defines . . . ‘camera unit’

                                  22   differently,” Ironworks simultaneously argues that the Court need not construe the term because it

                                  23   is unambiguous. Op. Br. at 10–11. Instead, Ironworks asks the Court to give the term its “plain

                                  24   and ordinary meaning.” Id. Ironworks also contends that “camera unit,” if construed, means “a

                                  25   data collection apparatus for obtaining image information.” Id. The phrase “data collection

                                  26   apparatus” does not appear in any of the claims. Also, Ironworks’s opening brief offered no

                                  27   intrinsic or extrinsic evidence to support that construction. Ironworks’s reply, however, notes that

                                  28   a Delaware district court adopted its alternative construction in MobileMedia Ideas, LLC v. Apple
                                                                                        6
                                   1   Inc., 907 F. Supp. 2d 570, 601 (D. Del. 2012), vacated in part, 780 F.3d 1159 (Fed. Cir. 2015).

                                   2   See Reply Br. at 1. Ironworks adds that neither party to that case appealed the court’s construction

                                   3   of “camera unit.” Id.

                                   4          Ironworks further contends that Samsung’s proposed construction improperly (1) imports

                                   5   additional limitations absent from some claims, and (2) renders other claims redundant by setting

                                   6   out the same elements already recited in those claims. Op. Br. at 12. To that end, Ironworks

                                   7   asserts that both claim 1 and claim 73 define for that claim only what a camera unit “comprises,”

                                   8   with the latter stating fewer requirements than the former. Id. Ironworks contends that accepting

                                   9   one interpretation of camera unit for all claims would thus create confusion. Id.

                                  10          The Court disagrees with Ironworks’s arguments and adopts Samsung’s construction. To

                                  11   begin, this Court must construe the term “camera unit,” because the term is ambiguous.

                                  12   Ironworks’s own position invites ambiguity: if the Court accepts that independent claims use
Northern District of California
 United States District Court




                                  13   “camera unit” differently, then the term’s meaning necessarily varies. Moreover, while Ironworks

                                  14   separately contends that construction is unnecessary because the Court can adopt the term’s plain

                                  15   and ordinary meaning, Ironworks provides no such plain and ordinary meaning. See O2 Micro

                                  16   Int'l Ltd., 521 F.3d at 1361 (“A determination that a claim term ‘needs no construction’ or has the

                                  17   ‘plain and ordinary meaning’ may be inadequate when a term has more than one ‘ordinary’

                                  18   meaning or when reliance on a term’s ‘ordinary’ meaning does not resolve the parties’ dispute.”)

                                  19   Further, Ironworks cites no expert testimony or any other external reference to describe how a

                                  20   skilled artisan would understand the term “camera unit” at the time of the invention. See Phillips,

                                  21   415 F.3d at 1312–13.

                                  22          Apart from the general flaws in Ironworks’s arguments, the Federal Circuit has addressed

                                  23   the camera unit term at issue here, and its analysis is instructive.3 See MMI, 780 F.3d 1159

                                  24   (discussing the ’078 Patent). That case highlighted that “[t]he specification explains that the

                                  25   structure of the camera unit ‘conforms to the block diagram shown in Fig[ure] 5’ of the ’078

                                  26
                                  27   3
                                         Although the Federal Circuit considered the meaning of the term “means for processing and for
                                  28   storing” image information as it appears in claim 73, Ironworks has not asserted that this function
                                       differs by claim. See MMI, 780 F.3d at 1167.
                                                                                        7
                                   1   patent.” Id. at 1169 (citing ’078 Patent, 4:23–25). Figure 5 appears below:

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          And as the Federal Circuit noted: “Figure 5 illustrates that the camera unit includes a

                                  14   ‘camera 14a and optics 15b, image processing unit 14c, [and] battery 21.’ The camera unit's

                                  15   image processing unit is a ‘microprocessor 23’ and ‘a number of memory units 24.’” Id. (citing

                                  16   ‘078 Patent, 4:23–31, 4:37–41). This finding tracks Samsung’s proposed construction.4

                                  17          The Court further disagrees with Ironworks’s characterization of Samsung’s construction

                                  18   as either overly limiting or redundant. In arguing that each claim defines “camera unit” for the

                                  19   purpose of only that claim, Ironworks contrasts the “comprising” language of claims 1 and 73.

                                  20   See Op. Br. at 12. Ironworks points out that the camera unit in claim 1 comprises: “a camera,

                                  21   optics, means for processing and for storing, a memory unit, and an output.” Id.; see also ’078

                                  22   Patent, 7:51–60. Ironworks describes claim 73, in contrast, as comprising “optics, an image

                                  23   sensor, and a means for processing and for storing.” Op. Br. at 12; see also ’078 Patent, 16:13-18.

                                  24   But claim 73’s language makes clear that “image sensor” is effectively equivalent to the word

                                  25

                                  26   4
                                         The Court acknowledges that the Delaware district court adopted Ironworks’s “if construed”
                                  27   proposal. See MobileMedia Ideas, LLC., 907 F. Supp. 2d at 601. But the Court respectfully
                                       declines to endorse that construction, in part because the only line of the specification relied upon
                                  28   by the Delaware court describes the function of the camera and not what it comprises. See id.
                                       (discussing ’078 Patent, 3:66).
                                                                                          8
                                   1   “camera” as used in claim 1. Compare Claim 1, 2012 ’078 Patent, 1:46 (describing “a camera for

                                   2   receiving image information”), with Claim 73, ’078 Patent, 16:16 (describing “an image sensor

                                   3   for obtaining image information”). If those terms were not substantively equivalent, then claim

                                   4   73’s “camera unit” would disclose no “camera” at all, which is inconsistent with the plain

                                   5   language of the claim. The only other distinction between these claims’ “camera unit . . .

                                   6   comprising” language is claim 1’s recitation of an “output.” “Output,” however, does not appear

                                   7   in Samsung’s construction.

                                   8           Although Samsung’s construction includes specific elements—e.g., “battery”—not present

                                   9   in independent claims 1, 36, and 73, the specification nonetheless supports Samsung’s

                                  10   construction:

                                  11                   In principle, the structure of both camera card 15 and camera unit 14
                                                       conforms to the block diagram shown in FIG. 5. By example,
                                  12                   camera card 15 consists of camera arrangement 140 which
Northern District of California
 United States District Court




                                                       comprises camera 14a and optics 14b image processing unit 14c,
                                  13                   battery 21 and interface 22 to external systems . . . . Image
                                                       processing unit 14c comprises microprocessor 23 and a number of
                                  14                   memory units 24.
                                  15   See ’078 Patent, 4:23–31. Ironworks argues that this discussion refers to Figure 2, which provides

                                  16   “an example of the notebook computer application of the invention.” Op. Br. at 12–13. The Court

                                  17   disagrees. Although the text above uses the word “example,” it also expressly refers to Figure 5,

                                  18   which “shows a block diagram of the camera unit.” ’078 Patent, 2:11. The specification does not

                                  19   limit Figure 5 to one embodiment. Figure 5, in turn, contains the elements set forth in the above-

                                  20   quoted text. And as noted above, the Federal Circuit relied on this text and Figure 5 to identify the

                                  21   camera unit’s structure. See MMI, 780 F.3d at 1168–71 (“The specification explains that the

                                  22   structure of the camera unit ‘conforms to the block diagram shown in Fig[ure] 5’ . . . .”); Resp. Br.

                                  23   at 8.

                                  24           Ironworks urges the Court not to limit the claims based on the specification. Op. Br. 13–

                                  25   14. But this Court cannot ignore that the specification is “the single best guide to the meaning of a

                                  26   disputed term.” See Phillips, 415 F.3d at 315; Edwards Lifesciences LLC v. Cook Inc., 582 F.3d

                                  27   1322, 1331 (Fed. Cir. 2009) (holding that the district court properly construed a claim to include

                                  28   the element of “wires” where “every embodiment described in the specification and shown in the
                                                                                         9
                                   1   drawings includes wires”).

                                   2          B.       “means for processing and for storing at least a portion of said image
                                                       information obtained by said camera unit for later recall and processing”
                                   3                   (’078 Patent)
                                   4               Ironworks’s Construction                           Samsung’s Construction
                                   5      Plain and ordinary meaning, no construction        This is a means-plus-function element to be
                                          necessary.                                         construed in accordance with 35 U.S.C. §
                                   6                                                         112, ¶ 6.
                                   7      If construed:                                      Function: processing and storing at least a
                                          Function: processing and for storing at least      portion of said image information obtained
                                   8      a portion of said image information obtained       by said camera unit for later recall and
                                          by said camera unit for later recall and           processing
                                   9
                                          processing                                         Structure: microprocessor (23) and memory
                                  10      Structure: microprocessor 23 and equivalents       (24) within the camera unit

                                  11

                                  12          The Court adopts Samsung’s construction for the function, but adopts the following
Northern District of California
 United States District Court




                                  13   construction for the structure: “microprocessor (23) and memory unit (24) within the

                                  14   camera unit.”

                                  15          The term “means for processing and for storing . . . image information . . .” appears in

                                  16   independent claim 1 of the ’078 Patent. See JCCS, App. A at 1–2. Ironworks again disputes

                                  17   whether the term as used in that claim is representative of how the term is used in the claim

                                  18   language. Op. Br. at 14–16. The term also appears in independent claim 73, but the parties do not

                                  19   ask the Court to construe the term as set forth in that claim. For purposes of the analysis that

                                  20   follows, however, the following table sets forth how independent claims 1 and 73 use the term:

                                  21
                                                              Claim 1                                            Claim 73
                                  22
                                          1. A portable cellular mobile phone for personal      73. A portable cellular mobile phone
                                  23      communication, data collection and data               comprising:
                                          processing, which is a small-sized, portable and       a built in camera unit for obtaining
                                  24                                                              image information;
                                          hand-held work station including a housing and
                                  25      comprising a data processing unit comprising            a user interface for enabling a user to
                                            a microprocessor,                                      input signals to operate the camera
                                  26                                                               unit;
                                            a display,
                                  27        a user interface,                                     a display for presenting image
                                                                                                   information obtained by the camera
                                  28        a number of peripheral device interfaces,              unit;
                                                                                        10
                                           at least one memory unit;                             a microprocessor adapted to control the
                                   1
                                           a power source, and                                    operations of the camera unit in
                                   2                                                              response to input signals from the user
                                           application software,                                  interface, and to process image
                                   3       wherein the device also comprises:                     information received by the camera
                                           a camera unit for obtaining and outputting             unit; and
                                   4        image information comprising:                        means, coupled to said microprocessor,
                                   5       a camera for receiving image information;              for transmitting image information
                                                                                                  processed by said microprocessor to
                                           optics connected to said camera for passing
                                   6                                                              another location using a radio
                                            said image information to the camera;
                                                                                                  frequency channel;
                                   7       means for processing and for storing at
                                                                                                and wherein the camera unit comprises:
                                            least a portion of said image information
                                   8        obtained by said camera unit for later               optics for obtaining image information;
                                            recall and processing;                               an image sensor for obtaining image
                                   9
                                           at least one memory unit for storing said              information; and means for
                                  10        image information; and                                processing and for storing at least a
                                                                                                  portion of the image information
                                  11       an output coupled to said data processing unit
                                                                                                  obtained by the camera unit for
                                            for outputting image information from said
                                                                                                  later recall and processing.
                                  12        memory unit to the processing unit; and
Northern District of California
 United States District Court




                                           wherein at least a portion of said camera unit
                                  13
                                            is located within said housing, and said data
                                  14        processing unit processes image information
                                            output by said camera unit,
                                  15       wherein said display presents image
                                            information obtained by said camera unit,
                                  16
                                            and
                                  17       wherein said device further comprises means
                                            for transmitting image information processed
                                  18        by said processing unit to another location
                                  19        using a radio frequency.

                                  20

                                  21          Samsung accurately characterizes this term as a means-plus-function term subject to 35

                                  22   U.S.C. § 112 (“Section 112”). A claim invokes Section 112 if the claim limitation is drafted in the

                                  23   means-plus-function format. See Robert Bosch, LLC v. Snap-On Inc., 769 F.3d 1094, 1097 (Fed.

                                  24   Cir. 2014) (“The use of the term ‘means’ triggers a rebuttable presumption that § 112, ¶ 6 governs

                                  25   the construction of the claim term.”). Here, the term expressly includes the word “means,” and

                                  26   Ironworks does not rebut that presumption.

                                  27          Given that Section 112 applies, the Court’s analysis is two-fold: the Court (1) identifies the

                                  28   claimed function; and then (2) determines what structure, if any, is disclosed in the specification
                                                                                        11
                                   1   that corresponds to these functions. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1351–52

                                   2   (Fed. Cir. 2015). Structure disclosed in the specification must be “corresponding structure,”

                                   3   which is satisfied “if the intrinsic evidence clearly links or associates that structure to the function

                                   4   recited in the claim.” Id. at 1352. Even where structure is corresponding, it must also constitute

                                   5   “adequate corresponding structure to achieve the claimed function.” Id. (quotation omitted).

                                   6          The parties here agree that the claimed function is “processing and storing at least a portion

                                   7   of said image information obtained by said camera unit for later recall and processing.” The

                                   8   parties dispute, however, what structure corresponds to the claimed function. Ironworks’s

                                   9   proposed structure is “microprocessor 23 and equivalents.” See Op. Br. at 14. Samsung’s

                                  10   proposed structure is “microprocessor (23) and memory (24) within the camera unit.” See Resp.

                                  11   Br. at 4–5.

                                  12          As Samsung notes, the Federal Circuit has already construed this term, albeit in the context
Northern District of California
 United States District Court




                                  13   of claim 73:

                                  14                  The specification thus clearly links two structures to the claimed
                                                      means for performing the function of processing and storing image
                                  15                  information obtained by the camera for later recall: “microprocessor
                                                      23” and “memory unit 24,” the processor and memory units within
                                  16                  the camera unit.
                                  17   See MMI, 780 F.3d at 1170. And Ironworks does not dispute this construction. See Reply Br. at 3

                                  18   n.1. Instead, Ironworks argues that claims 1 and 73 use the term differently, and that adopting

                                  19   Samsung’s construction would render redundant claim 1’s inclusion of a separate “memory unit.”

                                  20   See Resp. Br. at 16. But the Court is unpersuaded that Samsung’s recitation of “memory unit 24”

                                  21   as structure would render redundant the claim’s requirement of “at least one memory unit for

                                  22   storing said image information”: memory unit 24 could conceivably represent the “memory unit

                                  23   for storing said image information.” Moreover, the Federal Circuit relied on the specification

                                  24   generally—including column 4:23–31 and the block diagram in Figure 5—to locate corresponding

                                  25   structure for this term. See MMI, 780 F.3d at 1168–71 (“The specification explains that the

                                  26   structure of the camera unit ‘conforms to the block diagram shown in Fig. 5.’”). Ironworks does

                                  27   not explain why claim 1’s recitation of the “memory unit” would alter the Federal Circuit’s

                                  28   recitation of structure from the specification.
                                                                                          12
                                   1          The Federal Circuit rejected a similar argument in Laitram Corp. v. Rexnord, Inc., 939

                                   2   F.2d 1533 (Fed. Cir. 1991). There, the plaintiff argued that the court should not include a

                                   3   structural limitation in its interpretation of a means-plus-function term, because doing so would

                                   4   render redundant a dependent claim that recited that limitation. See id. at 1538. The Federal

                                   5   Circuit disagreed, finding that the interpretation of the disputed term came from the specification,

                                   6   and not from the dependent claim. Id. In turn, the court found that it could include the limitation

                                   7   while avoiding the prohibition against improperly reading limitations into an independent claim

                                   8   from a dependent one. Id. The court stressed that the related doctrine of “claim differentiation,”

                                   9   which instructs that different claims typically have different meanings, is a “guide, not a rigid

                                  10   rule.” Id. (quoting Autogiro Co. of Am. v. United States, 384 F.2d 391, 404 (Ct. Cl. 1967)). The

                                  11   Court continued:

                                  12                  Simply stated, the judicially developed guide to claim interpretation
Northern District of California




                                                      known as “claim differentiation” cannot override the statute. A
 United States District Court




                                  13                  means-plus-function limitation is not made open-ended by the
                                                      presence of another claim specifically claiming the disclosed
                                  14                  structure which underlies the means clause or an equivalent of that
                                                      structure. If Laitram’s argument were adopted, it would provide a
                                  15                  convenient way of avoiding the express mandate of section 112(6).
                                                      We hold that one cannot escape that mandate by merely adding a
                                  16                  claim or claims specifically reciting such structure or structures.
                                  17

                                  18   Id. As in Laitram, adopting the Federal Circuit’s identified structure would not run afoul of the

                                  19   claim differentiation doctrine.

                                  20          Separately, Ironworks notes that Samsung’s construction differs from the Federal Circuit’s

                                  21   in that Samsung omits the word “unit” after memory. At the claim construction hearing, however,

                                  22   Samsung said it did not object to the inclusion of “unit.” Dkt. No. 157 at 25:8–13. The Court

                                  23   finds that there is no principled reason for omitting “unit” and thus agrees with its inclusion.

                                  24          C.      “means, coupled to said camera unit, for processing an image recorded by said
                                                      camera unit” (’078 Patent)
                                  25
                                                   Ironworks’s Construction                             Samsung’s Construction
                                  26
                                          No construction necessary.                          This is a means-plus-function element to be
                                  27                                                          construed in accordance with 35 U.S.C. §
                                                                                              112, 6.
                                  28      If construed:
                                                                                              Function: processing an image recorded by
                                                                                         13
                                           Function: processing an image recorded by       said camera unit
                                   1       said camera unit                                Structure: a central processor coupled to the
                                   2       Structure: data processing unit or processor    camera unit
                                           4 or microprocessor 23 and equivalents5
                                   3

                                   4           The Court adopts Samsung’s construction.

                                   5           This disputed term appears in independent claim 36 of the ’078 Patent, which is

                                   6   representative of how the term is used in the claim language. See JCCS, App. A at 2–3.

                                   7                                                 Claim 36
                                   8       36. A portable notebook computer having a housing, comprising:
                                            a camera unit for recording an image of a selected object, and having at least one memory
                                   9         unit for storing an image recorded by said camera unit;
                                  10        means, coupled to said camera unit, for processing an image recorded by said camera
                                             unit, and
                                  11        means for transmitting an image processed by said processing means to another location
                                  12         using a radio frequency channel;
Northern District of California
 United States District Court




                                           wherein at least a portion of said camera unit is integrated in one of said housing of said
                                  13       notebook computer and a circuit card.
                                  14

                                  15           Ironworks again argues that the Court need not construe this term, and asks the Court to

                                  16   give the term its “plain and ordinary meaning.” Reply Br. at 6. Again, Ironworks failed to

                                  17   provide the Court any such “plain and ordinary meaning,” or explain why the Court should adopt

                                  18   such a construction.

                                  19           Unlike terms already discussed by the Court, Ironworks only provided an alternative

                                  20   construction for this term by way of reply. But as Samsung correctly argues, Ironworks waived

                                  21   any alternative construction argument for this term by omitting it in the opening brief. See Resp.

                                  22   Br. at 11 (citing Trans Video Elecs., Ltd. v. Sony Elecs., Inc., 278 F.R.D. 505, 509 (N.D. Cal.

                                  23   2011, aff’d, 475 F. App’x 334 (Fed. Cir. 2012)). Even if Ironworks had not waived the argument,

                                  24   the Court would find that Samsung correctly identified the structure corresponding to the agreed-

                                  25   upon function of “processing an image recorded by said camera unit.” See Resp. Br. at 10–11; see

                                  26   Williamson, 792 F.3d at 1352. As Samsung points out, the phrase “coupled to” suggests a

                                  27

                                  28
                                       5
                                         At the claim construction hearing, Ironworks noted that the inclusion of “or microprocessor 23”
                                       in its proposed construction “was an error.” See Dkt. No. 157 at 39:3–9.
                                                                                       14
                                   1   structure outside the camera unit for processing an image recorded by the camera unit. See Resp.

                                   2   Br. at 10–11. Figure 3 and specification lines 3:13–14 and 2:40–41 support that reading of the

                                   3   claim language. See id.

                                   4          D.      “at least one memory unit for storing an image recorded by said camera unit”
                                                      (’078 Patent)
                                   5
                                                 Ironworks’s Construction                          Samsung’s Construction
                                   6
                                          Plain and ordinary meaning, no
                                   7      construction necessary.
                                                                                        No construction necessary. Plain and ordinary
                                   8
                                          If construed: “Memory inside the              meaning.
                                   9      notebook computer that can store a
                                          picture taken by the camera”
                                  10

                                  11          The Court holds that no construction is necessary, but that the plain and ordinary

                                  12   meaning does not permit the memory unit to be outside the camera unit.
Northern District of California
 United States District Court




                                  13          This term appears in independent claim 36 of the ’078 Patent, which is representative of

                                  14   how the term is used in the claim language. See JCCS, App. A at 3.

                                  15                                                 Claim 36
                                  16      36. A portable notebook computer having a housing, comprising:
                                           a camera unit for recording an image of a selected object, and having at least one memory
                                  17        unit for storing an image recorded by said camera unit;
                                  18       means, coupled to said camera unit, for processing an image recorded by said camera unit,
                                            and
                                  19       means for transmitting an image processed by said processing means to another location
                                  20        using a radio frequency channel;
                                          wherein at least a portion of said camera unit is integrated in one of said housing of said
                                  21      notebook computer and a circuit card.
                                  22

                                  23          Both parties argue that no construction is necessary, and that the Court can adopt the

                                  24   term’s “plain and ordinary meaning.” See Op. Br. at 17; Resp. Br. at 9. Neither party, however,

                                  25   proffers a specific plain and ordinary meaning or submits evidence of what a person of ordinary

                                  26   skill in the art would understand this term to mean.
                                  27          At the claim construction hearing, the parties agreed that the Court need only determine

                                  28   whether the plain and ordinary meaning of this term permits the memory unit to be outside of the
                                                                                        15
                                   1   camera unit. Dkt. No. 157 at 32:7–21. To this end, the Court agrees with Samsung that the claim

                                   2   naturally refers to “at least one memory unit” that is inside the camera unit, lest the phrasing “and

                                   3   having” be written out of the claim. See Resp. Br. at 9 (citing K-2 Corp. v. Salomon S.A., 191

                                   4   F.3d 1356, 1364 (Fed. Cir. 1999) (“Courts do not rewrite claims; instead, we give effect to the

                                   5   terms chosen by the patentee.”)).

                                   6           E.      “a voice controlled device comprising” (’239 Patent)
                                   7             Ironworks’s Construction                             Samsung’s Construction
                                   8      Plain and ordinary meaning, no                   “A voice controlled device including all the
                                          construction necessary.                          means in the remaining claim elements”
                                   9

                                  10           The Court holds that no construction is necessary.
                                  11           This disputed term appears in independent claims 4 and 10 of the ’239 Patent. See JCCS,
                                  12   App. A at 5. The preamble of claim 4 is representative of how the term is used.
Northern District of California
 United States District Court




                                  13                                                    Claim 4
                                  14      4. A voice controlled device comprising:
                                            means for storing the telephone numbers to be selected,
                                  15
                                            means for storing at least one identifier for each telephone number to be selected,
                                  16        means for receiving an identifier given in a voice form,
                                  17        means for interpreting the received voice commands,
                                            means for selecting a telephone number in response to a voice command,
                                  18
                                            wherein the identifier comprises a plurality of sub-identifiers, and the voice controlled
                                  19         device comprises means for storing the sub-identifiers, and means for selecting a telephone
                                             number in response to a voice command comprising at least two of the plurality of sub-
                                  20         identifiers including the sub-identifier.
                                  21

                                  22           Samsung argues that construction of the preamble is necessary “to clarify that the devices

                                  23   of claims 4 and 10 include the other means recited in those claims.” See Resp. Br. at 24.

                                  24   Samsung claims that this preamble language limits the “wherein” clauses of claims 4 and 10, each

                                  25   of which uses the “voice controlled device” language from the preamble. Id. at 24–25

                                  26           As Samsung notes, preambles limit claims in certain situations. Id. “[A] preamble limits

                                  27   the invention if it recites essential structure or steps, or if it is ‘necessary to give life, meaning, and

                                  28   vitality’ to the claim.” Catalina Mktg Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed.
                                                                                           16
                                   1   Cir. 2002) (quoting Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305 (Fed. Cir.

                                   2   1999)). Preambles are not limiting, however “where a patentee defines a structurally complete

                                   3   invention in the claim body and uses the preamble only to state a purpose or intended use for the

                                   4   invention.” Id. (quoting Rowe v. Dror, 112 F.3d 473, 478 (Fed. Cir. 1997)).

                                   5          No construction of this term is necessary. Although Samsung claims that “voice controlled

                                   6   device” appears elsewhere, and thus limits other claims, Samsung’s proposed construction of the

                                   7   preamble only seeks to construe “comprising,” as meaning “all the means in the remaining claim

                                   8   elements.” See Resp. Br. at 24–25. But, as a matter of law, the term “comprising” has a well-

                                   9   established meaning as “including but not limited to.” See CIAS, Inc. v. All. Gaming Corp., 504

                                  10   F.3d 1356, 1360 (Fed. Cir. 2007); Georgia-Pacific Corp. v. U.S. Gypsum Co., 195 F.3d 1322,

                                  11   1327–28 (Fed. Cir. 1999); Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 811 (Fed.

                                  12   Cir. 1999). Because Samsung only seeks construction of “comprising,” which has a well-
Northern District of California
 United States District Court




                                  13   established meaning, the Court need not construe this term.

                                  14          F.      “means for storing the subidentifiers” (’239 Patent)
                                  15            Ironworks’s Construction                             Samsung’s Construction
                                  16      Plain and ordinary meaning, no
                                          construction necessary.                      This is a means-plus-function element to be
                                  17                                                   construed in accordance with 35 U.S.C. § 112,
                                                                                       ¶ 6.
                                  18      If construed:
                                                                                       Function: storing the sub-identifiers
                                          Function: storing the sub-identifiers
                                  19                                                   Structure: voice pattern memory and the control
                                          Structure: Memory, such as RAM, and          circuitry and programming for storing sub-
                                  20      the control circuitry and programming        identifiers in memory executing the algorithms
                                          for storing sub-identifiers in the           disclosed in cols. 4:19–37, 4:51–54
                                  21      memory, and all equivalents thereof.
                                  22

                                  23          The Court adopts Samsung’s construction, but modifies the structure to reflect both

                                  24   “voice pattern” and “voice-equivalent” memory, and that the algorithm reference should be

                                  25   to 4:19–54.

                                  26          This term appears in independent claims 4 and 10 of the ’239 Patent. See JCCS, App. A at

                                  27   5. Claim 4 is representative of how the term is used in the claim language:

                                  28
                                                                                       17
                                                                                      Claim 4
                                   1
                                          4. A voice controlled device comprising:
                                   2        means for storing the telephone numbers to be selected,
                                   3        means for storing at least one identifier for each telephone number to be selected,
                                            means for receiving an identifier given in a voice form,
                                   4
                                            means for interpreting the received voice commands,
                                   5        means for selecting a telephone number in response to a voice command,
                                   6        wherein the identifier comprises a plurality of sub-identifiers, and the voice controlled
                                             device comprises means for storing the sub-identifiers, and means for selecting a
                                   7         telephone number in response to a voice command comprising at least two of the plurality
                                             of sub-identifiers including the sub-identifier.
                                   8

                                   9          The parties’ dispute turns on what structure adequately corresponds to the agreed-upon

                                  10   function of “storing the sub-identifiers.” See Op. Br. at 22. Ironworks argues that Samsung’s

                                  11   construction improperly reads additional limitations into the claim, in part by requiring a specific

                                  12   algorithm as structure for the claimed function. See id. at 22–23. Ironworks contends that this
Northern District of California
 United States District Court




                                  13   case falls within the “Katz exception,” which allows “a standard microprocessor” to serve as

                                  14   “sufficient structure for ‘functions [that] can be achieved by any general purpose computer

                                  15   without special programming.’” Id. at 23 (quoting In re Katz Interactive Call Processing Patent

                                  16   Litg. (“Katz”), 639 F.3d 1303, 1316 (Fed. Cir. 2011)). Ironworks further argues that the claimed

                                  17   “storing” function here can be performed by a general-purpose computer without special

                                  18   programming. Id. Separately, Ironworks asserts that Samsung’s construction, which requires

                                  19   memory to be “voice pattern memory,” conflicts with the specification’s disclosure of a means to

                                  20   store contact information via “voice-equivalent memory.” Id. at 23–25.

                                  21          Katz “identified a narrow exception to the requirement that an algorithm must be disclosed

                                  22   for a general-purpose computer to satisfy the disclosure requirement.” Ergo Licensing, LLC v.

                                  23   CareFusion 303, Inc., 673 F.3d 1361, 1364–65 (Fed. Cir. 2012); see also Aristocrat Techs. Austl.

                                  24   Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir.2008) (articulating the default rule

                                  25   that “the structure disclosed in the specification be more than simply a general purpose computer

                                  26   or microprocessor”). In Ergo Licensing, LLC, the Federal Circuit found that the Katz exception

                                  27   applies only in the “rare circumstance[]” where the claimed function “can be achieved by any

                                  28   general purpose computer without special programming.” See id. (quotation omitted) (concluding
                                                                                        18
                                   1   that the function of “controlling the adjusting means” for measuring fluids delivered into a

                                   2   patient’s body “requires more than merely plugging in a general-purpose computer”). The Federal

                                   3   Circuit again cabined Katz in EON Corp. IP Holdings LLC v. AT&T Mobility LLC (“Eon Corp.”),

                                   4   785 F.3d 616 (Fed. Cir. 2015), holding that Katz applies only where “the claimed function is

                                   5   ‘coextensive’ with a microprocessor itself.” Id. at 621–22.

                                   6          Both Katz and Eon Corp. recognized that “‘storing’ data” is a function co-extensive with a

                                   7   microprocessor. Accordingly, one component of the agreed-upon function here—“storing”—is

                                   8   analogous to the one discussed in Katz. But the particular function of storing the subidentifiers

                                   9   requires something more than merely “plugging in” a general-purpose computer. See Ergo

                                  10   Licensing, Inc., 673 F.3d at 1365. To this end, Samsung points to the flow chart in Figure 2 and

                                  11   the specification at column 4:19–37 and 4:51–54. Those lines of the specification state: “In the

                                  12   phase when the user wishes to store the identifier of the telephone number, the voice-control unit
Northern District of California
 United States District Court




                                  13   2” must be “set to a mode in which the voice-control unit can expect to receive identifiers.” ’239

                                  14   Patent, 4:19–24 (noting that “[t]his function mode is described in the following [lines] with

                                  15   reference to the flow chart of FIG. 2”). Changing over to the store-identifier “function mode” is

                                  16   subsequently accomplished either by “keying the voice-store key A or through the menu facility.”

                                  17   Id. at 4:25–28. “The voice-recognition unit” then creates a message “‘Pronounce the identifier,’”

                                  18   after which the user pronounces the sub-identifiers, e.g. “William,” “Matthew,” or “Herbert.” Id.

                                  19   at 4:28–33. “Each pronounced sub-identifier” is then “stored into the voice-equivalent memory.”

                                  20   Id. at 4:35–36. This step-by-step process articulates a “narrower construction” of the “storing”

                                  21   function sufficient to bring the term outside the Katz exception. See Katz, 639 F.3d at 1316

                                  22   (holding that “[a]bsent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and

                                  23   ‘storing,’ . . . those functions can be achieved by any general purpose computer without special

                                  24   programming”).

                                  25          Several of Ironworks’s own assertions show that the function of “storing” subidentifiers is

                                  26   not coextensive with a general-purpose computer or microprocessor. First, Ironworks’s

                                  27   construction identifies corresponding structure as “memory. . . and programming for storing sub-

                                  28   identifiers in the memory.” See Op. Br. at 22. Ironworks’s assertion that this programming is
                                                                                        19
                                   1   inherent to any computer-implemented function, Reply Br. at 13, is belied by the specification’s

                                   2   specific, narrower construction. Second, Ironworks’s own citations to the specification regarding

                                   3   voice-equivalent memory show that the storing of sub-identifiers requires special consideration of

                                   4   how those identifiers are input—for instance, either through “keying” or “pronouncing” the

                                   5   identifier and telephone number. See Reply Br. at 14–15. Indeed, the specification at column 4:7–

                                   6   15 states:

                                   7                     Also the numerals from zero to nine are advantageously stored into
                                                         the voice-equivalent memory, wherein the user can store also the
                                   8                     telephone number by pronouncing it, wherein the voice-control unit
                                                         2 transforms the pronounced telephone number preferably to signals
                                   9                     corresponding to the numeral keys and stores the information on the
                                                         telephone number to the telephone number memory, wherefrom it
                                  10                     can be collected when calling. The user can give the telephone
                                                         number also by keying in the corresponding numerals.
                                  11

                                  12           Although the Court agrees with Samsung’s proposed structure, it finds that there is no
Northern District of California
 United States District Court




                                  13   principled reason for omitting, and thus includes, the language at column 4:38–50 of the

                                  14   specification.6

                                  15           With respect to “voice-equivalent” and “voice pattern” memory, Ironworks is correct that

                                  16   the specification indicates that an identifier can be stored in either form of memory. See Reply Br.

                                  17   at 14–15. The specification appears to use the terms interchangeably. See ’239 Patent, 3:65–4:3

                                  18   (“According to the pronounced command, the voice-recognition means 3 forms an identifier,

                                  19   which is stored to the voice pattern memory 4. Prior art includes several alternative

                                  20   implementations for voice-recognition means 3 and voice-equivalent memory 4 and they are

                                  21   known by an expert in the field.”). For that reason, the Court modifies Samsung’s structural

                                  22   construction to include both “voice pattern memory” and “voice-equivalent memory.”

                                  23           G.        “means for interpreting the received voice commands” (’239 Patent)
                                  24                 Ironworks’s Construction                           Samsung’s Construction
                                  25                                                             This is a means-plus-function element to
                                           Plain and ordinary meaning, no construction
                                                                                                 be construed in accordance with 35
                                           necessary.
                                  26                                                             U.S.C. § 112, 6.
                                  27
                                       6
                                  28    At the claim construction hearing, Samsung raised no objection to this modification. Dkt. No.
                                       157 at 65:20–66:15.
                                                                                      20
                                                                                                  Function: interpreting the received voice
                                   1
                                            If construed:                                         commands
                                   2        Function: interpreting received voice commands        Structure: Indefinite

                                   3        Structure: Voice control unit, voice recognition
                                            circuitry/programming, a controller, RAM,
                                   4        ROM and associated programming, and all
                                            equivalents thereof
                                   5

                                   6            The Court adopts Samsung’s construction.
                                   7            This term appears in independent claims 4 and 10 of the ’239 Patent. See JCCS, App. A at
                                   8   6. Claim 4 is representative of how the term is used in the claim language:
                                   9                                                   Claim 4
                                  10        4. A voice controlled device comprising:
                                              means for storing the telephone numbers to be selected,
                                  11
                                              means for storing at least one identifier for each telephone number to be selected,
                                  12          means for receiving an identifier given in a voice form,
Northern District of California
 United States District Court




                                  13          means for interpreting the received voice commands,
                                              means for selecting a telephone number in response to a voice command,
                                  14
                                              wherein the identifier comprises a plurality of sub-identifiers, and the voice controlled
                                  15           device comprises means for storing the sub-identifiers, and means for selecting a telephone
                                               number in response to a voice command comprising at least two of the plurality of sub-
                                  16           identifiers including the sub-identifier.
                                  17

                                  18            The parties agree that the term is a means-plus-function term, and that the function is

                                  19   “interpreting the received voice commands.” Op. Br. at 19; Resp. Br. at 11. The dispute

                                  20   accordingly turns on whether there is sufficient corresponding structure for the term to survive

                                  21   under Section 112. See Op. Br. at 19; 7 Williamson, 792 F.3d at 1351 (holding that a means-plus-

                                  22   function term is indefinite “if a person of ordinary skill in the art would be unable to recognize the

                                  23   structure in the specification and associate it with the corresponding function in the claim”).

                                  24   Samsung argues that such a structure is lacking because the specification fails to recite an

                                  25   algorithm for the agreed-upon function. See Resp. Br. at 12; see also Typhoon Touch Techs., Inc.

                                  26   v. Dell, Inc., 659 F.3d 1376, 1384 (Fed. Cir. 2011) (“The usage ‘algorithm’ in computer systems

                                  27

                                  28   7
                                           Ironworks omits its “plain and ordinary” meaning proposal from the briefs.
                                                                                        21
                                   1   has broad meaning, ‘for it encompasses in essence a series of instructions for the computer to

                                   2   follow’ . . . .” (quoting In re Waldbaum, 457 F.2d 997, 998 (C.C.P.A. 1972)).

                                   3          According to Ironworks, the associated structure is “voice control unit, voice recognition

                                   4   circuitry/programming, a controller, RAM, ROM and associated programming, and all equivalents

                                   5   thereof.” See Op. Br. at 19. In support of that structure, Ironworks cites to the specification at (1)

                                   6   column 3:24–30, which purportedly sets forth the elements of a “voice-control unit”

                                   7   corresponding to Figure 1; (2) Figure 3 and column 5:9–25, which Ironworks claims describes the

                                   8   “voice recognition circuitry/programming;” and (3) column 3:65–4:6, which purportedly describes

                                   9   how voice recognition was well known in the prior art. Id. at 20–21. Ironworks also refers the

                                  10   Court to a declaration from its expert, George Valliath, in support of its argument that

                                  11   “interpreting voice commands were [sic] already well known in the art.” Id. at 21–22; see Dkt.

                                  12   No. 145-8 (“Valliath Decl.”).
Northern District of California
 United States District Court




                                  13          The Court finds Ironworks’s arguments unpersuasive. To begin, Ironworks cites no

                                  14   authority to rebut the requirement that the specification must present an algorithm as a name for

                                  15   structure of the claimed function. See Aristocrat Techs. Austl. Pty Ltd., 521 F.3d at 1334; Triton

                                  16   Tech of Tex., LLC v. Nintendo of Am., Inc., 753 F.3d 1375, 1378 (Fed. Cir. 2014) (“Failure to

                                  17   disclose the corresponding algorithm for a computer-implemented means-plus-function term

                                  18   renders the claim indefinite.”). Ironworks does not identify a “step-by-step procedure” for the

                                  19   function of “interpreting the received voice commands.” And the lines of the specification to

                                  20   which Ironworks refers make clear that a “voice-recognition means” is but one component of a

                                  21   broader “voice-control” unit. See ’239 Patent, 3:26–30 (“A voice-control unit 2 comprises

                                  22   advantageously a voice-recognition means 3, a voice pattern memory 4, a controller unit 5, read-

                                  23   only memory 6, random access memory 7, speech synthesizer 8 and a[n] interface 9.”). Figure 1

                                  24   accordingly shows a “SPEECH RECOGN.” box “3” that is located within the voice control unit

                                  25   box, “2.” And while column 5:9–25 could set forth a sufficiently specific step-by-step procedure

                                  26   for the operation of the voice-control unit, Ironworks expressly disclaims that the “voice control

                                  27   unit” is corresponding structure for the “means for interpreting the received voice commands.”

                                  28   Reply Br. at 7 (“First, the proposed structure is not limited to the ‘voice control unit.’”).
                                                                                          22
                                   1          Ironworks’s arguments regarding the prior art likewise miss the mark. Even if voice

                                   2   recognition technology was well-known from the prior art, that does not mean an artisan of

                                   3   ordinary skill would have recognized an algorithm as structure from the specification. Rejecting

                                   4   an analogous argument in Triton Tech, the Federal Circuit explained:

                                   5
                                                      The fact that various numerical integration algorithms may have
                                   6                  been known to one of ordinary skill in the art does not rescue the
                                                      claims. A bare statement that known techniques or methods can be
                                   7                  used does not disclose structure. The district court correctly
                                                      recognized that although a person of skill in the art might be able to
                                   8                  choose an appropriate numerical integration algorithm and program
                                                      it onto a microprocessor, the patent discloses no algorithm at all.’
                                   9

                                  10   753 F.3d at 1379 (quotations and citations omitted). Ironworks admits in its reply that its expert

                                  11   entirely skips over the fundamental inquiry of whether there is an algorithm for structure. See

                                  12   Reply Br. at 9 (“Valliath does not use the word ‘algorithm’ because Samsung never before raised
Northern District of California
 United States District Court




                                  13   that specific argument.”). Indeed, Valliath speaks primarily to whether the “the means for

                                  14   interpreting voice commands was already well known in the art” at the time of the invention. See

                                  15   Valliath Decl. ¶¶ 21–24. Valliath’s identification of structure suffers from the same flaws as

                                  16   Ironworks’s construction: Valliath relies on identical lines from the specification. See id. ¶¶ 28–

                                  17   29 (“In the specific context of words used in the ’239 patent and its Figures, one of ordinary skill

                                  18   in the art would have understood that the ’239 patent discloses a structure of the voice control unit,

                                  19   voice recognition circuitry, a controller, RAM, ROM and associated programming, (and

                                  20   equivalents) [for interpreting the received voice commands].”).

                                  21          Although Ironworks omits the argument from its opening brief, it asserts in its reply that

                                  22   the specification does disclose an algorithm. See Reply Br. at 9 (citing ’239 Patent, 5:9–25; 6:1–

                                  23   57). Even if the Court were to consider this argument, it fails. As discussed, column 5:9–25 sets

                                  24   forth a step-by-step process corresponding to the “voice control unit 2.” So too with column 6:1–

                                  25   57. These lines describe how the “voice-control unit 2 defines probability to all the sub-identifier

                                  26   compositions,” and reaches the “final result of the [voice] recognition.” ’239 patent, 6:8–11.

                                  27   These lines likely adequately describe structure corresponding to the “voice control unit 2.” But

                                  28   by Ironworks’s own admission, the “voice control unit” is not equivalent to the “means for
                                                                                        23
                                   1   interpreting the received voice commands.” While Ironworks asserts that algorithms can be

                                   2   designed to accomplish more than one function, see Reply Br. at 10, the lines cited by Ironworks

                                   3   are entirely silent as to the “voice-recognition means 3,” or the term at issue here: “a means for

                                   4   interpreting the received voice commands.” As a result, the Court finds that the term is indefinite

                                   5   under Section 112.

                                   6          H.      “means for selecting a telephone number in response to a voice command
                                                      comprising at least two of the plurality of sub-identifiers including the sub-
                                   7                  identifier” / “means for selecting a telephone number in response to a voice
                                                      command comprising a combination of several sub-identifiers” (’239 Patent)
                                   8
                                               Ironworks’s Construction                             Samsung’s Construction
                                   9
                                                                                      Function: selecting a telephone number in
                                  10                                                  response to a voice command comprising at least
                                                                                      two of the plurality of sub-identifiers including the
                                  11                                                  sub-identifier in which: (i) the sub-identifiers need
                                                                                      not be pronounced in the voice command in the
                                  12
Northern District of California




                                                                                      order they appear in the identifier; (ii) the voice
 United States District Court




                                          Plain and ordinary meaning, no              command may include fewer than all of the sub-
                                  13
                                          construction necessary.                     identifiers in the identifier; and (iii) additional
                                  14      If construed:                               words that do not match any of the stored sub-
                                                                                      identifiers may be pronounced in the voice
                                  15      Function: Selecting a telephone
                                                                                      command, but are ignored
                                          number in response to a voice
                                  16      command comprising at least two of          selecting a telephone number in response to a
                                          the plurality of sub-identifiers / a        voice command comprising a combination of
                                  17      combination of several sub-identifiers.     several sub-identifiers in which: (i) the sub-
                                                                                      identifiers need not be pronounced in the voice
                                  18      Structure: Voice control unit, voice
                                                                                      command in the order they appear in the identifier;
                                          recognition circuitry/programming, a
                                                                                      (ii) the voice command may include fewer than all
                                  19      controller, RAM, ROM and associated
                                                                                      of the sub-identifiers in the identifier; and (iii)
                                          programming, and all equivalents
                                  20                                                  additional words that do not match any of the
                                          thereof.
                                                                                      stored sub-identifiers may be pronounced in the
                                  21                                                  voice command, but are ignored
                                  22                                                  Structure: voice control unit, voice recognition
                                                                                      circuitry/programming, a controller, RAM, ROM,
                                  23                                                  executing the algorithm disclosed in cols. 4:55–
                                                                                      5:22, 6:7–11, or 6:40–57
                                  24

                                  25          The Court adopts Ironworks’s identification of the function and Samsung’s

                                  26   identification of the structure.
                                  27          The first term appears in independent claim 4 of the ’239 Patent, and the second term

                                  28   appears in independent claim 10 of the ’239 Patent. See JCCS, App. A. at 6–8. Claim 4 is
                                                                                        24
                                   1   representative of how the terms are used in the claim language:

                                   2                                                  Claim 4
                                   3      4. A voice controlled device comprising:
                                            means for storing the telephone numbers to be selected,
                                   4
                                            means for storing at least one identifier for each telephone number to be selected,
                                   5        means for receiving an identifier given in a voice form,
                                   6        means for interpreting the received voice commands,
                                            means for selecting a telephone number in response to a voice command,
                                   7
                                            wherein the identifier comprises a plurality of sub-identifiers, and the voice controlled
                                   8         device comprises means for storing the sub-identifiers, and means for selecting a
                                             telephone number in response to a voice command comprising at least two of the
                                   9         plurality of sub-identifiers including the sub-identifier.
                                  10

                                  11          The parties dispute both the claimed function and its corresponding structure. Ironworks’s

                                  12   functional construction parallels the language of the term itself—i.e. “selecting a telephone
Northern District of California
 United States District Court




                                  13   number in response to a voice command comprising at least two of the plurality of sub-identifiers /

                                  14   a combination of several subidentifiers.” See Op. Br. at 24. Ironworks argues that Samsung’s

                                  15   identification of function improperly imports into the claim embodiments referenced during

                                  16   reexamination of this patent. See Op. Br. at 25–26. As for the corresponding structure, Ironworks

                                  17   identifies the same structure that it identified for the above-discussed term “means for interpreting

                                  18   the received voice commands.” Id. at 27. Ironworks cites the same lines of the specification—

                                  19   Figure 1 and column 3:24–30—as showing structure for this term. Id. at 27. And Ironworks

                                  20   argues that an algorithm is not required because “the ’239 patent specifically discloses a structure

                                  21   that is not limited to a general purpose computer or microprocessor.” Id.

                                  22          In support of its construction of function, Samsung relies primarily on the doctrine of

                                  23   prosecution disclaimer. Specifically, Samsung argues that MobileMedia—the entity that assigned

                                  24   the patent to Ironworks after patent prosecution was complete—repeatedly asserted that the

                                  25   claimed means of performing the function of “selecting a telephone number in response to a voice

                                  26   command” was limited to the “three defining characteristics” that its construction sets forth: that

                                  27   “(1) the sub-identifiers need not be pronounced in the voice command in the order they appear in

                                  28   the identifier; (2) the voice command may include fewer than all of the sub-identifiers in the
                                                                                        25
                                   1   identifier; and (3) additional words that do not match any of the stored sub-identifiers may be

                                   2   pronounced in the voice command, but are ignored.” See Resp. Br. at 17–18. Samsung contends

                                   3   as to structure that an algorithm is required, and that such an algorithm is stated by “two iterative

                                   4   probability-based algorithms at 4:55–5:22, 6:7–11 and 6:40–57.” Id. at 19.

                                   5          Turning first to function, the Court is not persuaded by Samsung’s prosecution disclaimer

                                   6   arguments. The statements upon which Samsung relies for its functional limitations recite “three

                                   7   advantages not found in the prior art.” See Dkt. No. 151-5 at 27–28. This does not rise to the

                                   8   level of disavowal required to evoke the doctrine. See, e.g., Thorner, 669 F.3d at 1366. And

                                   9   although Samsung might be correct that the Federal Circuit does not require “explicit redefinition

                                  10   or disavowal,” it typically relies on clear guidance in the specification or prosecution history

                                  11   before reading limitations into claims. See Trustees of Columbia Univ. in City of N.Y. v. Symantec

                                  12   Corp., 811 F.3d 1359, 1363 (Fed. Cir. 2016); Aventis Pharma S.A. v. Hospira, Inc., 675 F.3d
Northern District of California
 United States District Court




                                  13   1324, 1330 (Fed. Cir. 2012) (requiring “clear limiting descriptions of the invention in the

                                  14   specification or prosecution history”); Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314 (Fed.

                                  15   Cir. 2003) (“But where the patentee has unequivocally disavowed a certain meaning to obtain his

                                  16   patent, the doctrine of prosecution disclaimer attaches and narrows the ordinary meaning of the

                                  17   claim congruent with the scope of the surrender.”). Samsung here cites no such clear guidance to

                                  18   support reading in the three specific limitations included in its functional construction.

                                  19          Samsung also points to a statement of MobileMedia that the “sub-identifiers must be stored

                                  20   in the device so as to be usable separately in the selection of the associated telephone number.”

                                  21   See Resp. Br. at 18. But Samsung’s three functional limitations are silent as to storage. Nor does

                                  22   Ironworks’s construction speak to how sub-identifiers are stored. Samsung thus has not shown

                                  23   that Ironworks is estopped from advocating this functional interpretation, and the Court thus

                                  24   adopts Ironworks’s broader construction of function.

                                  25          As to structure, Section 112 requires an algorithm because the claimed function is not co-

                                  26   extensive with a general-purpose computer or microprocessor. See Ergo Licensing, 673 F.3d at

                                  27   1364–65. In its reply, Ironworks only disputes that an algorithm is required—it does not expressly

                                  28   respond to Samsung’s identification of an algorithm in columns 4:55–5:22, 6:7–11 and 6:40–57.
                                                                                         26
                                   1   See Reply Br. at 11–12. The lines of the specification cited by Samsung provide a step-by-step

                                   2   process for a “means for selecting a telephone number in response to a voice command

                                   3   comprising. . .” That is corresponding structure sufficient under Aristrocrat Techs. and

                                   4   Williamson.8

                                   5   IV.        CONCLUSION
                                   6              The Court CONSTRUES the disputed terms as follows:

                                   7       Patent                     Claim Term                                  Construction
                                   8                                                                “camera arrangement comprising a
                                                                                                    camera, optics, microprocessor and
                                   9                                                                memory, battery, and interface to
                                           ’078       “camera unit”                                 external systems constituting an
                                  10                                                                individual component of a whole
                                                                                                    personal communication device or
                                  11
                                                                                                    whole portable mobile cellular phone”
                                  12
Northern District of California




                                                                                                    Function: processing and storing at least
 United States District Court




                                  13                  “means for processing and for storing at      a portion of said image information
                                                      least a portion of said image information     obtained by said camera unit for later
                                  14       ’078                                                     recall and processing
                                                      obtained by said camera unit for later
                                                      recall and processing”                        Structure: microprocessor (23) and
                                  15
                                                                                                    memory unit (24) within the camera unit
                                  16                                                                Function: processing an image recorded
                                                      “means, coupled to said camera unit, for      by said camera unit
                                  17       ’078       processing an image recorded by said
                                                      camera unit”                                  Structure: a central processor coupled to
                                  18                                                                the camera unit
                                  19                                                                No construction necessary, but the plain
                                                      “at least one memory unit for storing an      and ordinary meaning does not permit
                                  20       ’078
                                                      image recorded by said camera unit”           the memory to be outside the camera
                                  21                                                                unit
                                           ’239       “a voice controlled device comprising”        No construction necessary
                                  22

                                  23

                                  24

                                  25   8
                                         Even if an algorithm were not required, it is not clear how the “voice control unit, voice
                                  26   recognition circuitry/programming, a controller, RAM, ROM and associated programming, and all
                                       equivalents thereof” adequately describes corresponding structure for this claimed function. That
                                  27   is especially so considering (1) Ironworks cites this same exact structure as performing the above-
                                       discussed “means for interpreting the received voice commands;” and (2) Ironworks relies on
                                  28   virtually identical lines from the specification for its structural construction of that term, see, e.g.,
                                       ’239 Patent, 3:24–30.
                                                                                          27
                                   1                                                             Function: storing the sub-identifiers
                                                                                                 Structure: voice pattern and voice-
                                   2                                                             equivalent memory, and the control
                                         ’239       “means for storing the subidentifiers”
                                                                                                 circuitry and programming for storing
                                   3
                                                                                                 subidentifiers in memory executing the
                                   4                                                             algorithms disclosed in cols. 4:19–54

                                   5                                                             Function: interpreting the received voice
                                                    “means for interpreting the received voice
                                         ’239                                                    commands
                                   6                commands”
                                                                                                 Structure: Indefinite
                                   7                                                              Function: Selecting a telephone number
                                                    “means for selecting a telephone number       in response to a voice command
                                   8                                                              comprising at least two of the plurality
                                                    in response to a voice command
                                   9                comprising at least two of the plurality of   of sub-identifiers / a combination of
                                                    sub-identifiers including the sub-identifier” several sub-identifiers.
                                         ’239
                                  10                / “means for selecting a telephone number Structure: voice control unit, voice
                                                    in response to a voice command                recognition circuitry/programming, a
                                  11                comprising a combination of several sub-      controller, RAM, ROM, executing the
                                                    identifiers”                                  algorithm disclosed in cols. 4:55–5:22,
                                  12
Northern District of California




                                                                                                  6:7–11, or 6:40–57
 United States District Court




                                  13

                                  14            In addition, the Court SETS a further case management conference (“CMC”) for

                                  15   Wednesday November 14, 2018 at 2:00 p.m. The Court DIRECTS the parties to consult this

                                  16   Court’s order granting the parties’ joint motion to stay discovery, which sets forth deadlines that

                                  17   are triggered by this claim construction order. See Dkt. No. 165. The Court also DIRECTS the

                                  18   parties to meet and confer before the CMC to discuss a proposed case schedule through trial and to

                                  19   submit a joint CMC statement by Wednesday November 7.

                                  20            IT IS SO ORDERED.

                                  21   Dated: 10/26/2018

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        28
